Citation Nr: 1647094	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  15-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received with which to reopen a service connection claim for a psychiatric disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2014 and November 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in June 2014 and June 2015; statements of the case were issued in November 2014 and May 2016; and substantive appeals were received in December 2014 and June 2016.   

The Veteran presented testimony at a Board hearing in July 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a psychiatric disability on the merits, as well as for hearing loss and tinnitus, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In August 1998, the RO denied the Veteran's application to reopen a claim for service connection for schizoaffective disorder or any other nervous condition.  The Veteran failed to file a timely notice of disagreement; and no new and material evidence was received within a year of the rating decision's issuance

2.  Certain evidence received since the August 1998 decision is neither cumulative nor redundant of the evidence of record at the time of the August 1998 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection.


CONCLUSIONS OF LAW

1.  The August 1998 RO rating decision, which denied the Veteran's application to reopen a service connection claim for schizoaffective disorder or any other nervous condition is final.  38 U.S.C.A. § 7105 (West 2015).

2.  Evidence received since the August 1998 RO rating decision is new and material; accordingly, the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claim of service connection was originally denied by way of a September 1989 RO decision.  The Veteran failed to file a timely notice of disagreement, and no evidence was received within the appeal period after the decision.  As such, the decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2015) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  In May 1993, the RO denied a service connection claim for posttraumatic stress disorder (PTSD).  In rating decisions dated August 1997 and August 1998, the RO denied the Veteran's application to reopen a service connection claim for a psychiatric disability.  The Veteran failed to file a timely notice of disagreement to any of these decisions, and no evidence was received within the appeal period after the decision.  Consequently, the decisions all became final.  The August 1998 decision represents the most recent final denial.

The Veteran's claim has consistently been denied because his in-service psychiatric symptoms have been attributed to a congenital personality disorder which is not subject to service connection.  The RO has found that the Veteran does not have an acquired psychiatric disability.  

Evidence received since the August 1998 rating decision includes December 2000 treatment reports that reflect a past medical history of a panic disorder, PTSD, and bipolar disorder (VBMS, 6/26/14, p. 7).  Treatment reports dated July 1996 to August 1996 reflect complaints of anxiety and diagnoses of PTSD and depression (VBMS, 6/19/14, pgs. 91-94).  A November 2000 treatment report reflects that the Veteran was admitted with an initial impression of major depression with suicidal ideation (VBMS, 6/19/14, p. 89).  A June 2015 Acquired Psychiatric Disorder Questionnaire revealed that the Veteran's psychiatrist diagnosed him with bipolar disorder.  He specifically found that the Veteran's symptoms were not due to a personality disorder or congenital condition (VBMS, 7/21/15).

The Court has interpreted the language of 38 C.F.R. § 3. 156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

In determining whether the submitted evidence is new and material, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The Board finds that the additional treatment reports constitute new and material evidence.  As noted above, the RO previously denied the claim because there was no diagnosis that was subject to service connection insofar as he was thought to have had only a congenital personality disorder.  The new evidence shows findings of PTSD, depression, anxiety, suicidal ideation, etc.  Additionally, the Veteran's treating psychiatrist specifically stated that he has bipolar disorder and that his symptoms are not due to a personality disorder or congenital condition.  This constitutes an unestablished fact necessary to substantiate the claim insofar as it appears that the Veteran might have psychiatric disabilities beyond his personality disorder or that his in-inservice symptoms may have been misdiagnosed as a personality disorder.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for a psychiatric disability is granted.  


REMAND

At the Veteran's June 2015 Board hearing, he stated that the service treatment records are incomplete (Hearing Transcript, pgs. 3, 14).  He stated that he was treated shortly after entering service (basic training).  The service treatment records indicate that the Veteran underwent basic training at Lackland Air Force Base.  The service treatment records contain an April 1963 psychiatric evaluation (VBMS, 7/31/89, STRs, pgs. 23-24); but do not contain records of continued treatment.  The Veteran stated that he has been told that additional records were destroyed by fire (Hearing Transcript, pgs. 14); however, it is not clear that attempts to retrieve the alleged records have been exhausted.  Specifically, there is no indication of an attempt to retrieve the records from Lackland Air Force Base.  

Given the possibility of additional treatment records, the Board finds that the claims must be remanded until either the records are located or a determination is made that continued searching would be futile.    

Hearing loss

The Board notes that the RO provided VCAA notice in January 2014.  However, the notice was limited to the issue of entitlement to service connection for schizoaffective disorder.  The issue of entitlement to service connection for hearing loss was never addressed.  For the sake of thoroughness, the Board finds that the RO should issue VCAA notice addressing the Veteran's claim for hearing loss.  

Psychiatric disability

The Board finds that the service treatment records are positive for the Veteran experiencing psychiatric symptoms.  These symptoms were attributed to a congenital personality disorder.  Post service treatment records also positive for psychiatric symptoms (anxiety, depression, etc.) and the Veteran's treating psychiatrist has opined that the Veteran's symptoms are not due to a personality disorder or congenital condition.

McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Board finds that a VA examination is warranted to determine the nature and etiology of any psychiatric disability from which the Veteran might suffer.  The examiner should be asked to opine whether it is at least as likely as not (a 50 percent or greater probability) that any psychiatric disability began during or is causally related to service.  The examiner should also address: (a) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity during service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

TDIU and tinnitus

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issues of whether service connection is warranted for hearing loss, tinnitus, and a psychiatric disability.  

Additionally, when the Veteran testified before the Board in June 2015, the issues of entitlement to service connection for tinnitus and entitlement to a TDIU were not yet on appeal.  In his June 2016 substantive appeal (VA Form 9), he stated that he wished to offer testimony on these issues at a videoconference hearing.  Consequently, the Board finds that the Veteran should be scheduled for a videoconference hearing.   




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With regard to the issues of entitlement to service connection for tinnitus and entitlement to a TDIU, schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity.  Notify him and his representative of the date, time, and location of the hearing.  Upon completion of the hearing, return these claims to the Board for further appellate consideration.
  
2.  The RO should issue VCAA notice with respect to the Veteran's service connection claim for hearing loss.

3.  The RO should attempt to locate additional service treatment records.  Specifically, the RO is directed to contact Lackland Air Force Base, San Antonio, for records of the Veteran's alleged psychiatric treatment.  If/when the search is exhausted, the RO should so state in a memorandum.    

4.  The Veteran should be afforded a VA psychiatric examination for the purpose of determining the nature and etiology and severity of the Veteran's psychiatric disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

The examiner should render an additional opinion addressing: (a) whether any diagnosed acquired psychiatric disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether there is also clear and unmistakable evidence that such disorder did NOT increase in severity during service beyond the natural progression of the condition.

The examiner should also address whether any currently diagnosed acquired psychiatric disability represents an additional disability superimposed on a preexisting personality disorder, that was incurred as a result of active service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

5.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


